Exhibit 10.2

SECURITY AGREEMENT (DEPOSIT ACCOUNT/CERTIFICATE OF DEPOSIT)

THIS SECURITY AGREEMENT (DEPOSIT ACCOUNT/CERTIFICATE OF DEPOSIT) (the
“Agreement”) is made and entered into as of this 8th day of July, 2014, by REG
CAPITAL, LLC, an Iowa limited liability company (the “Pledgor”), in favor of
BANK OF AMERICA, N.A. (the “Secured Party”).

RECITALS

WHEREAS, Secured Party has extended credit in the form of an irrevocable
transferable direct-pay letter of credit (the “Letter of Credit”) upon the
account of REG Geismar, LLC, a Delaware limited liability company (the
“Borrower”). The Letter of Credit is issued pursuant to, and drawings thereunder
are repaid in accordance with, the terms of a Reimbursement Agreement dated of
even date herewith by and between the Borrower and the Secured Party (as
amended, modified, replaced, renewed or restated from time to time, the
“Reimbursement Agreement”);

WHEREAS, as a condition precedent to Secured Party agreeing to issue the Letter
of Credit, Pledgor has agreed to establish an interest bearing deposit account
in the form of a certificate of deposit issued by Secured Party in an initial
amount not less than $101,315,069, which certificate of deposit shall secure
repayment of the Indebtedness (as defined below); and

WHEREAS, Pledgor will benefit, directly or indirectly, from the issuance of the
Letter of Credit upon the account of Borrower in that Pledgor and Borrower are
commonly owned.

NOW, THEREFORE, in consideration of the premises and in order to induce Secured
Party to issue the Letter of Credit upon the account of Borrower, Pledgor hereby
agrees with Secured Party as follows:

Section 1. Grant of Security Interest. To secure payment of the Indebtedness,
Pledgor hereby pledges to Secured Party, and grants to Secured Party a security
interest in, the following (the “Collateral”):

(a) Certificate of Deposit number 424515 issued and established in the name of
Pledgor at Secured Party (the “Deposit Account”);

(b) any substitutions for or replacements of the Deposit Account; and

(c) all Proceeds the foregoing.

Section 2. Indebtedness. The term “Indebtedness” as used in this Agreement shall
mean any and all debts, liabilities, and obligations of Borrower to Secured
Party arising out of or related to the Reimbursement Agreement.



--------------------------------------------------------------------------------

Section 3. Maintaining the Deposit Account. So long as any Indebtedness shall
remain unpaid or Secured Party has any commitment or obligation on account of
the existence of the Letter of Credit:

(a) Pledgor will maintain the Deposit Account with Secured Party; and

(b) it shall be a term and condition of the Deposit Account that except as
provided in Section 4 (concerning releases) and Section 11 (concerning default),
no portion of the Collateral shall be paid or released to or for the account of,
or withdrawn by or for the account of, Pledgor.

Section 4. Release of Amounts. So long as no Event of Default as defined in the
Reimbursement Agreement shall have occurred and be continuing, (a) if the value
of the Collateral exceeds, at any time the sum of (without duplication) (i) the
amount available to be drawn under the Letter of Credit plus (ii) the principal
amount of Pledged Bonds (as defined in the Reimbursement Agreement) (the
“Required Funds”), the Secured Party will release any excess funds over the
amount of Required Funds upon request by Pledgor (but not more frequently than
on a quarterly basis) and (b) at such time as the Indebtedness has been paid in
full and the Letter of Credit has been (x) cancelled and returned to Secured
Party or (y) has expired (the “Termination Date”), the Secured Party’s security
interest in the Collateral shall terminate and Secured Party and will follow the
instructions of the Pledgor as to the return of the Collateral.

Section 5. Representations and Warranties. Pledgor represents and warrants to
Secured Party as follows:

(a) Pledgor is a limited liability company that was duly organized under the
laws of the State of Iowa and is currently validly existing and in good standing
under the laws of the State of Iowa.

(b) The execution, delivery and performance of this Agreement by Pledgor have
been duly authorized by all required limited liability company action.

(c) The Person or Persons signing this Agreement on behalf of Pledgor have been
authorized to do so by all requisite limited liability company action.

(d) This Agreement is a legal, valid and binding obligation of Pledgor,
enforceable against Pledgor in accordance with its terms, except as such
enforceability may be limited by (a) the effect of any applicable Debtor Relief
Laws (as such term is defined in the Reimbursement Agreement) generally, and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(e) This Agreement does not conflict with any law, agreement or obligation to
which Pledgor is a party or is bound.

(f) Pledgor is the legal and beneficial owner of the Collateral free and clear
of any lien, security interest or other charge or encumbrance except for the
security interest created by this Agreement or otherwise in favor of the Secured
Party.

(g) Assuming that (i) the Deposit Account is uncertificated, (ii) the Deposit
Account is maintained by the Secured Party and (iii) the Secured Party is a
“bank” within the meaning of the Uniform Commercial, then this Agreement creates
a valid and perfected first-priority security interest in the Collateral
securing payment of the Indebtedness.

 

2



--------------------------------------------------------------------------------

(h) No consent of any other Person and no authorization, approval, or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required: (i) for the execution, delivery or performance of
this Agreement by Pledgor, (ii) for the perfection or maintenance of the
security interest created hereby (including the first-lien priority nature of
such security interest), or (iii) for the exercise by Secured Party of its
rights and remedies hereunder, other than (x) those that have already been
obtained and are in full force and effect and (y) after the date hereof, such
permits, licenses, authorizations, approvals and entitlements that are required
for the lawful conduct of the Pledgor’s business, each of which shall be
obtained on or before the date on which it is required to be obtained where the
failure to do so could reasonably be expected to have a material adverse effect.

(i) Pledgor has, independently and without reliance upon Secured Party and based
on such documents and information as Pledgor has deemed appropriate, made its
own credit analysis of the Borrower and decision to enter into this Agreement.
Pledgor shares common ownership with the Borrower and has determined that the
delivery of this Agreement is in its best interests and directly or indirectly
benefits the Pledgor.

(j) After giving effect to this Agreement, Pledgor is Solvent (as defined in the
Reimbursement Agreement).

Section 6. Further Assurances. Pledgor agrees that at any time and from time to
time, at the expense of Pledgor, Pledgor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that Secured Party may reasonably request, in order
to perfect and protect the security interest granted hereby or to enable Secured
Party to exercise and enforce its rights and remedies hereunder with respect to
any Collateral.

Section 7. Transfers and Other Liens. Pledgor agrees that it will not:
(i) assign (by operation of law or otherwise), transfer or otherwise dispose of
any of the Collateral, or (ii) create or permit to exist any lien, security
interest or other charge or encumbrance upon or with respect to any of the
Collateral, except in each case, for the security interest created by this
Agreement or otherwise in favor of the Secured Party.

Section 8. Authorized Deductions. Pledgor hereby authorizes Secured Party to
apply all or any portion of the Collateral to the immediate payment of any
portion of the Indebtedness which is due and owing and unpaid by Borrower upon
the occurrence and during the continuance of any Event of Default (as such term
is defined in the Reimbursement Agreement).

Section 9. Failure to Perform. If Pledgor fails to perform any agreement
contained herein, Secured Party may itself perform, or cause performance of,
such agreement and the expenses of Secured Party incurred in connection
therewith shall be payable by Pledgor under Section 12.

Section 10. Secured Party’s Duties. The powers conferred on Secured Party
hereunder are solely to protect Secured Party’s interest in the Collateral and
shall not impose any duty upon

 

3



--------------------------------------------------------------------------------

it to exercise any such powers. Except for the safe custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
Secured Party shall have no duty as to any Collateral, as to ascertaining or
taking action with respect to any Collateral, whether or not Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property.

Section 11. Remedies Upon Default. If any Event of Default (as defined under the
Reimbursement Agreement) under the Reimbursement Agreement shall have occurred
and be continuing:

(a) Secured Party may, without notice to Pledgor, and at any time or from time
to time, charge, set-off and otherwise apply all or any part of the Collateral
against the Indebtedness or any part thereof.

(b) Secured Party may also exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the applicable
Uniform Commercial Code at that time (the “UCC”) (whether or not the UCC applies
to the affected Collateral), and may also, without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of Secured Party’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as Secured Party may
deem commercially reasonable. Pledgor agrees that to the extent notice of same
shall be required by law, at least ten (10) days’ notice to Pledgor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute commercially reasonable notification. Secured Party shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. Secured Party may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

(c) Any cash held by Secured Party as Collateral and all cash proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of
Secured Party, be held by Secured Party as collateral for, and/or then or at any
time thereafter be applied (after payment of any amounts payable to Secured
Party pursuant to Section 12) in whole or in part by Secured Party against, all
or any part of the Indebtedness in such order as Secured Party shall elect. Any
surplus of such cash or cash proceeds held by Secured Party and remaining after
payment in full of all the Indebtedness shall be paid over to Pledgor or to
whomsoever may be lawfully entitled to receive such surplus.

Section 12. Expenses. Pledgor will, upon demand, pay to Secured Party the amount
of any and all reasonable expenses, including the reasonable fees and expenses
of its counsel, which Secured Party may incur in connection with: (i) the
exercise or enforcement of any of the rights of Secured Party hereunder, or
(ii) the failure by Pledgor to perform or observe any of the provisions hereof
or the failure of the Borrower to perform or observe any of the provisions of
the Reimbursement Agreement.

 

4



--------------------------------------------------------------------------------

Section 13. Security Interest Absolute. The obligations of Pledgor under this
Agreement are independent of the Indebtedness, and a separate action or actions
may be brought and prosecuted against Pledgor to enforce this Agreement,
irrespective of whether any action is brought against Borrower or whether
Borrower is joined in any such action or actions. All rights of Secured Party
and security interests hereunder, and all obligations of Pledgor hereunder,
shall be absolute and unconditional irrespective of:

(a) any lack of validity or enforceability of the Reimbursement Agreement or the
other Related Documents;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Indebtedness, or any other amendment or waiver of or any
consent to any departure from the Reimbursement Agreement or the other Related
Documents, including, without limitation, any increase in the Indebtedness
resulting from the extension of additional credit to Borrower;

(c) any taking, exchange, release or non-perfection of any other collateral for
all or any of the Indebtedness;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Indebtedness, or any manner of sale or other disposition of any
collateral for all or any of the Indebtedness or any other assets of Borrower;
or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Borrower or a third party pledgor such as Pledgor (other
than payment in full).

Section 14. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by Pledgor herefrom, shall in any
event be effective unless the same shall be in writing and signed by Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

Section 15. Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing (including telecopier) and mailed, telecopied
or delivered to it, if to Pledgor, at its address at 416 South Bell Avenue,
Ames, Iowa 50010, and if to Secured Party, at its address at 317 6th Avenue,
Suite 200, Des Moines, Iowa 50309, or as to either party, at such other address
as shall be designated by such party in a written notice to the other party. All
such notices and other communications shall, when mailed or telecopied, be
effective when deposited in the mails or telecopied.

Section 16. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall: (i) remain in full
force and effect until the Termination Date, (ii) be binding upon Pledgor, its
successors and assigns, and (iii) inure to the benefit of, and be enforceable
by, Secured Party and its successors, transferees and assigns. Upon the
Termination Date, the security interest granted hereby shall terminate and all
rights to

 

5



--------------------------------------------------------------------------------

the Collateral shall revert to Pledgor. Upon any such termination, Secured Party
will, at Pledgor’s expense, return to Pledgor such of the Collateral as shall
not have been applied to the Indebtedness pursuant to the terms hereof and
execute and deliver to Pledgor such documents as Pledgor shall reasonably
request to evidence such termination.

Section 17. Additional Third Party Pledgor Representations and Waivers. Pledgor
hereby makes the additional representations, warranties and agreements set forth
below:

(a) Representations and Warranties. Pledgor represents and warrants to Secured
Party that: (i) this Agreement is executed at Borrower’s request; (ii) this
Agreement complies with all agreements between Pledgor and any Borrower
regarding Pledgor’s execution hereof; (iii) Secured Party has made no
representation to Pledgor as to the creditworthiness of Borrower; and
(iv) Pledgor has established adequate means of obtaining from Borrower on a
continuing basis financial and other information pertaining to Borrower’s
financial condition. Pledgor agrees to keep adequately informed from such means
of any facts, events or circumstances which might in any way affect Pledgor’s
risks hereunder. Pledgor further agrees that Secured Party shall have no
obligation to disclose to Pledgor any information or material about Borrower
which is acquired by Secured Party in any manner. The liability of Pledgor
hereunder shall be reinstated and revived, and the rights of Secured Party shall
continue if and to the extent that for any reason any amount at any time paid on
account of any Indebtedness is rescinded or must otherwise be restored by
Secured Party, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any amount so paid must be rescinded or restored
shall be made by Secured Party in its sole discretion; provided, however, that
if Secured Party chooses to contest any such matter at the request of Pledgor,
Pledgor agrees to indemnify and hold Secured Party harmless from and against all
costs and expenses, including reasonable attorneys’ fees expended or incurred by
Secured Party in connection therewith, including, without limitation, in any
litigation with respect thereto.

(b) Waivers.

(i) Pledgor waives any right to require Secured Party to: (A) proceed against
Borrower or any other Person; (B) marshal assets or proceed against or exhaust
any security held from Borrower or any other Person; (C) give notice of the
terms, time and place of any public or private sale or other disposition of
personal property security held from Borrower or any other Person; (D) take any
other action or pursue any other remedy in Secured Party’s power; or (E) make
any presentment or demand for performance, or give any notice of nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with
any obligations or evidences of indebtedness held by Secured Party as security
for or which constitute in whole or in part the Indebtedness, or in connection
with the creation or new or additional obligations.

(ii) Pledgor waives any defense to its obligations hereunder based upon or
arising by reason of: (A) any disability or other defense of Borrower or any
other Person; (B) the cessation or limitation from any cause whatsoever, other
than payment in full, of any Indebtedness; (C) any lack of authority of any
officer,

 

6



--------------------------------------------------------------------------------

director, partner, agent or any other Person acting or purporting to act on
behalf of Borrower, or any defect in the formation of Borrower; (D) the
application by Borrower of the proceeds of any Indebtedness for purposes other
than the purpose represented by Borrower to, or intended or understood by,
Secured Party or Pledgor; (E) any act or omission by Secured Party which
directly or indirectly results in or aids the discharge of Borrower or any
portion of any Indebtedness by operation of law or otherwise, or which in any
way impairs or suspends any rights or remedies of Secured Party against
Borrower; (F) any impairment of the value of any interest in any security for
the Indebtedness or any portion thereof, including, without limitation, the
failure to obtain or maintain perfection or recordation of any interest in any
such security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; (G) any modification of any Indebtedness, in any form
whatsoever, including, without limitation, the renewal, extension, acceleration
or other change in time for payment of, or other change in the terms of, any
Indebtedness or any portion thereof, including increase or decrease of the rate
of interest thereon; or (H) any requirement that Secured Party give any notice
of acceptance of this Agreement. Until all Indebtedness shall have been paid in
full, Pledgor shall not have any right of subrogation on account of any payment
made from the Collateral with respect to the Indebtedness, and Pledgor waives
any right to enforce any remedy which Secured Party now has or may hereafter
have against Borrower or any other Person on account of such payment, and waives
any benefit of, or any right to participate in, any security now or hereafter
held by Secured Party. Pledgor further waives all rights and defenses it may
have arising out of: (1) any election of remedies by Secured Party, even though
that election of remedies, such as a non-judicial foreclosure with respect to
any security for any portion of the Indebtedness, destroys Pledgor’s rights of
subrogation or Pledgor’s rights to proceed against Borrower for reimbursement;
or (2) any loss of rights Pledgor may suffer by reason of any rights, powers or
remedies of Borrower in connection with any anti-deficiency laws or any other
laws limiting, qualifying or discharging Borrower’s obligations.

(iii) If any of said waivers is determined to be contrary to any applicable law
or public policy, such waiver shall be effective to the extent permitted by
applicable law or public policy.

Section 18. Jurisdiction and Venue.

(a) THE PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE SECURED
PARTY OR ANY RELATED PARTY OF THE SECURED PARTY IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH THE SECURED PARTY AND THE
PLEDGOR ARE A PARTY OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND

 

7



--------------------------------------------------------------------------------

OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
RELATED DOCUMENT SHALL AFFECT ANY RIGHT THAT THE SECURED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENT AGAINST THE PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) THE PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH THE SECURED PARTY AND THE
PLEDGOR ARE A PARTY IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Section 19. JURY TRIAL WAIVER. PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY PLEDGOR MAY HAVE IN ANY ACTION
OR PROCEEDING, AT LAW OR IN EQUITY, IN CONNECTION WITH THIS AGREEMENT. PLEDGOR
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF SECURED PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SECURED PARTY WILL NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THIS RIGHT TO JURY TRIAL WAIVER. PLEDGOR
ACKNOWLEDGES THAT SECURED PARTY HAS BEEN INDUCED TO ACCEPT THIS AGREEMENT BY,
AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

Section 20. Governing Law; Terms. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. Capitalized
terms used and not otherwise defined in this Agreement shall have the meanings
assigned thereto in the Reimbursement Agreement, and, if not defined in the
Reimbursement Agreement but defined in Article 9 of the UCC, shall have the
meanings assigned thereto in the UCC. This Agreement constitutes one of the
Related Documents.

 

8



--------------------------------------------------------------------------------

[Signature page follows.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has caused this Agreement to be duly executed and
delivered by its duly authorized officer as of the date first above written.

 

PLEDGOR: REG CAPITAL, LLC, an Iowa limited liability company By:  

 

Name:  

 

Title:  

 

 

ACCEPTED AND AGREED: SECURED PARTY: BANK OF AMERICA, N.A. By:  

 

  Daniel J. Ricke   Vice President

[SIGNATURE PAGE TO SECURITY AGREEMENT (REGC)]